MEMORANDUM ***
Placido Aparicio Jimenez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ dismissal of his appeal of an Immigration Judge’s denial of his request for cancellation of removal. Aparicio Jimenez asserts that he should be placed in deportation proceedings rather than in removal proceedings.
We lack jurisdiction to consider the former Immigration and Naturalization Service’s decision regarding the commencement of immigration proceedings. 8 U.S.C. § 1252(g); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). Aparicio Jimenez’s contention that placing him in removal rather than deportation proceedings violates his constitutional rights lacks merit. Removal proceedings against him commenced after April 1, 1997, and therefore the permanent rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 apply. Cortez-Felipe v. INS, 245 F.3d 1054, 1056 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.